

116 S1780 IS: Focus on Children Act
U.S. Senate
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1780IN THE SENATE OF THE UNITED STATESJune 11, 2019Ms. Harris (for herself, Mr. Menendez, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to provide for studies and reports relating to the
 impact of legislation on spending on children, and for other purposes.1.Short titleThis Act may be cited as the Focus on Children Act.2.Studies and reports of the Congressional Budget Office relating to the impact of legislation on
 spending on childrenSection 202(g) of the Congressional Budget Act of 1974 (2 U.S.C. 602(g)) is amended—(1)in the heading, by inserting and reports to Congress after Studies; and(2)by adding at the end the following:(3)Spending on children studies and reports(A)DefinitionsIn this paragraph—(i)the term budget of the President means the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code;(ii)the term child means an individual under 19 years of age;(iii)the term key indicator includes information relating to the outlays described in subclause (I), (II), (III), or (IV) of clause (iv); and(iv)the term spending on children includes—(I)outlays under an entitlement authority that go directly to children;(II)outlays for a Federal program or initiative that, consistent with the mission of the program or initiative, delivers services exclusively to children;(III)outlays for a Federal program or initiative that, while not serving children directly, has as a core mission goal the improvement of the health, education, welfare, or general well-being of children; and(IV)for a Federal program or initiative that delivers services to both children and adults, the portion of outlays under the program or initiative attributable to providing benefits for children, based on the best available data.(B)StudiesAt the request of the Chairman or Ranking Member of a committee of the Senate or the House of Representatives, the Director shall, to the extent practicable, conduct a study of a bill, joint resolution, amendment, amendment between the Houses, or conference report containing changes in spending on children.(C)Annual reports on spendingNot later than 15 days after the last day of each fiscal year, the Director shall submit to Congress a report that includes—(i)information and data regarding spending on children under appropriation Acts, including Acts making supplemental appropriations and continuing resolutions, for that fiscal year;(ii)information and data regarding spending on children under an entitlement authority for that fiscal year;(iii)the share of Federal spending that constitutes spending on children under appropriation Acts, including Acts making supplemental appropriations and continuing resolutions, for that fiscal year; and(iv)the share of Federal spending that constitutes spending on children under an entitlement authority for that fiscal year.(D)Annual reports on the budget of the PresidentNot later than 15 days after the date on which the President submits to Congress the budget of the President for a fiscal year, the Director shall submit to Congress a report on the budget of the President that includes, for the prior fiscal year, the current fiscal year, the fiscal year for which the budget of the President is submitted, and the ensuing fiscal year—(i)a summary of the total amount of the appropriations or new obligational authority and outlays requested for spending on children;(ii)an estimate of the level of spending on children;(iii)an estimate of the share of Federal spending that constitutes spending on children; and(iv)an estimate of the date on which Federal spending on children will be less than outlays for interest on the public debt.(E)Warning reports(i)In generalAt the discretion of the Director, the Director may provide a warning report to Congress regarding a fiscal year in which outlays for interest on the public debt will exceed spending on children.(ii)Contents of warning reportsThe Director may include in a report issued under clause (i) a list of possible budgetary options, including, if appropriate, the inclusion of reconciliation directives under section 310 in the concurrent resolution on the budget for a fiscal year, that may be used by Congress in order to prevent such an imbalance between outlays for interest on the public debt and spending on children.(F)Open data and transparency(i)In generalThe Director shall publish all of the reports and studies required under this paragraph in a publicly accessible format, including through—(I)the dashboard described in clause (ii); and(II)the open data portal described in clause (iii).(ii)DashboardThe Director shall develop and maintain on an internet website available to the public a tool (commonly referred to as a dashboard) that—(I)highlights the key indicators identified in the reports and studies required under this paragraph; and(II)uses visualization tools to assist the public in understanding trends in spending on children over periods of time.(iii)Open data portalThe Director shall develop and maintain an internet website available to the public that—(I)provides raw quantitative data relating to spending on children contained in reports and studies required under this paragraph;(II)provides that data in a widely accessible file format that allows the public to analyze the data; and(III)categorizes that data by budget account..